Citation Nr: 0528821	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg.

2. Entitlement to a rating in excess of 10 percent for 
varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1979 until 
April 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.  The veteran filed his 
notice of disagreement in April 2002, the RO issued a 
statement of the case in October 2002, and the veteran 
perfected his appeal later that month.  The Board remanded 
the veteran's claim for further development in December 2003.


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has persistent left leg edema.

2.  The competent medical evidence fails to show that the 
veteran has persistent right leg edema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7120 (2005).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, DC 7120 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

In December 2001, the veteran requested a rating in excess of 
10 percent for varicose veins of each leg.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

The veteran's varicose veins of the right and left leg are 
each currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.104, DC 7120.  A 10 percent rating is assigned for 
intermittent edema of an extremity, or aching and fatigue in 
leg after prolonged standing or walking, with symptoms that 
are relieved by either the elevation of the extremity or 
compression hosiery.  Id.

A 20 percent rating is assigned for persistent edema which is 
not completely relieved by elevation of the extremity, 
whether or not there is beginning stasis pigmentation or 
eczema.  Id.

The veteran has complained of exertional dyspnea; ankle edema 
that subsided with rest; frequent, but minimal, ankle edema 
upon awaking in the morning; cramps and numbness in his legs, 
especially after prolonged standing or walking; increased 
pain in his knees and swelling in his legs, mostly after 
walking; and cramps and moderate to severe pain in his legs 
below the knees when standing or driving (as reflected by 
cardiologist letters dated in November 2002 and April 2003 
and VA examination reports dated in January 2002, March 2004, 
and June 2005).  

However, the objective clinical evidence does not reflect the 
persistent edema necessary for a 20 percent rating.  

In January 2002, a VA examiner noted palpable varicosity on 
the veteran's left calf measuring 7 cm x 1 cm; but the 
examiner did not see any ulcers, edema, stasis pigmentation, 
eczema, or boardlike edema on the veteran's left leg; and 
with regard to the veteran's right leg, the examiner noted no 
visible varicosities; as well as no ulcers, edema, stasis 
pigmentation, eczema, or boardlike edema.  

In March 2004, a VA examiner found that the veteran had no 
visible palpable varicose veins on his right lower extremity, 
and observed that there was also no ulcer, stasis 
pigmentation, eczema, edema or boardlike edema on the 
veteran's right lower extremity.  With regards to the 
veteran's left lower extremity, the examiner observed that 
the veteran had no visible palpable varicose veins, and found 
no ulcer, stasis pigmentation, eczema, edema or boardlike 
edema on the left lower extremity.  The examiner diagnosed 
the veteran with varicose veins, mild to moderate deep venous 
valvular insufficiency bilaterally, and moderate left 
superficial venous valvular insufficiency.

In June 2005, a VA examiner reviewed the veteran's claims 
file and examined the veteran, noting that there were no 
visible or palpable varicose veins, as well as no ulcer, 
edema, stasis pigmentation, or eczema on either leg.    

Even the veteran's cardiologist failed to note persistent 
edema.  In a letter/report dated in April 2003 recounting his 
evaluation of the veteran following complaints of edema, the 
cardiologist noted evident palpable and visible superficial 
varicose veins in both legs, with minimal eczema, and no 
darkening or hyperpigmentation; no stasis or ulceration; and 
discoloration changes over the medial aspects of both ankles; 
but the cardiologist did not mention any edema in his 
evaluation.

As noted above, in order to obtain a higher rating for 
varicose veins, a veteran must have persistent edema.  
Persistent is defined as "insistently repetitive or 
continuous, tenacious, or enduring."  Smith v. Principi, 17 
Vet. App. 168 (2003) (citing Webster's II New College 
Dictionary).  The January 2002, March 2004 and the June 2005 
VA examinations all failed to find any evidence of edema.  
While the veteran's private medical records contain 
subjective complaints of edema in the morning and upon 
exertion, which resolved partially upon rest, the Board finds 
that this does not rise to the level of persistent edema.  
Accordingly, the Board finds that the veteran's edema is at 
most intermittent, thereby meriting the 10 percent rating 
which is currently assigned, but no more.  As such, the 
veteran's request for an increased rating is denied.

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice in an August 2004 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  While he has never 
been explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims, he has effectively 
been notified of the need to provide such evidence.  The 
August 2004 letter informed him that additional information 
or evidence was needed to support his claims and asked him to 
send the information or evidence to the RO.  Additionally, in 
March 2004, the veteran was asked to provide VA with any 
additional medical or lay evidence that he may have 
pertaining to his appeal; and a July 2005 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in August 2004 and readjudicated his 
claims in a July 2005 supplemental statement of the case.  VA 
has also provided the veteran every opportunity to submit 
evidence, argue for his claims, and respond to VA notices; 
and in response to the August 2004 letter, the veteran (in a 
October 2004 statement in support of his claim) indicated 
that he had already submitted all of the evidence in his 
possession.  

With respect to VA's duty to assist, VA has acquired all of 
the private records identified by the veteran and provided 
the veteran with three VA examinations (the reports of which 
have also been associated with the claims folder).  
Furthermore, the Board remanded the veteran's claim 
specifically for the purposes of obtaining a medical 
examination and seeking additional treatment records.  The 
veteran was also scheduled for an informal hearing, but 
withdrew his hearing request; and the veteran was offered the 
opportunity to testify before the Board, but he declined.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.



ORDER

A rating in excess of 10 percent for varicose veins of the 
left leg is denied.

A rating in excess of 10 percent for varicose veins of the 
right leg is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


